O’Neill, C. J.,
dissenting. The central and controlling case is whether,'béfore granting any certificate of public convenience and necessity to a motor transportation company, the Public Utilities Commission shall take into consideration other existing transportation facilities in the territory for which a certificate is'sought, including existing transportation facilities not regulated by the commission.
R. C. 4921.10 provides in pertinent part as follows:
“No motor transportation company shall commence *38its operation as such in; this state without obtaining from the Public Utilities Commission a certificate declaring that public convenience and necessity require such operation.
“Before granting any certificate the commission shall take into consideration other existing transportation facilities in the territory for which a certificate is sought * # *” (Emphasis added.)
The crux of this case lies in the sions of law in the commission’s order of May 22,1975:
“(10) All paragraphs Code, must be read in pari materia.
“(11) When the Sections are so the third paragraph of that statute must be read to mean ‘other existing transportation facilities REGULATED BY THE PUBLIC UTILITIES COMMISSION.’ ” (Emphasis sic.)
• : On the basis of this construction of the statute, commission concluded that it could not have been misled by Mr. Dyke in the original hearing because the existence of a non-regulated transportation service was irrelevant. ...
In my view the conclusion of the commission was erroneous. There is no ambiguity in the phrase “other existing transportation facilities.” The words as they are written are plain and the meaning is clear. The words make sense and are in accord with the express policy of the statute. This court and the United States Supreme Court have repeatedly held that statutory words must be read in their plain, normal and well understood usage. Old Colony R. Co. v. Commissioner (1932), 284 U. S. 552; Eastman v. State (1936), 131 Ohio St. 1, paragraph five of the syllabus.
In my opinion the order in this case should
HbebeRt and Sterx, JJ., concur in the foregoing dissenting opinion.